 



EXHIBIT 10.66

AGREEMENT REGARDING EMPLOYMENT

     This Agreement Regarding Employment (“Agreement”) is made as of the 1st day
of June, 2004 (“Effective Date”), by and between JOHN K. LA RUE, (“Employee”)
and PAC-WEST TELECOMM, INC. (“Employer”).

RECITALS

     A. Employee founded Employer and has served as an employee and/or officer
of Employer continuously since that time.

     B. Employee and Employer have mutually agreed to the responsibilities and
compensation of Employee as set forth in this Agreement commencing as of the
Effective Date.

AGREEMENT

     1. From and after the Effective Date, Employee’s employment shall be on the
following terms:

     A. Employee’s title is Vice President and Founder but Employee is not a
corporate officer.

     B. Employee shall work for Employer as mutually agreed but shall not be
required to exceed 52 days over twelve consecutive months in the absence of
mutual agreement.

     C. Employee shall be provided with an office at Employer’s Coronado Avenue
campus and shall have access to all company facilities and equipment on the same
basis as existed prior to the date of this Agreement.

     D. Employee’s job responsibilities will be to (1) work on projects as
assigned and approved by the CEO, or any Vice President; (2) consult and make
suggestions on methods to improve Employer’s processes and reduce its cost
structure; (4) provide technical and architectural support for Employer’s
network and be generally available, within the limits specified herein, to
support network maintenance and restoration of service in the event of network
failures; and (5) participate in think tank activities in the areas of
(a) product and service development, (b) network design and development and
(c) contract negotiations with network suppliers.

     4. As of the Effective Date Employee shall be compensated at the rate of
$3166.00 per month payable in accordance with regular company payroll practices.
In addition, Employee shall receive a fee of $1,000 per day for each day during
which the Employee provides documented services to the Company, at the Company’s
request in excess of one (1) hour per day and not to

1



--------------------------------------------------------------------------------



 



exceed ten (10) hours per day. Employee shall not be compensated for time spent
discharging his responsibilities as a member of the Board of Directors of
Company. When the Company calls on Employee for services that require Employee’s
presence at Company’s location, the requested services will not be for less than
four hours on that day. Incidental telephone calls to Employee for information
will not be considered a request for additional compensated service for purposes
of this paragraph.

     5. Employee shall be provided, at Employer’s expense, with personal and
dependent health care, dental and vision benefits in accordance with regular
company practices.

     6. Employee shall be reimbursed for travel expenses in accordance with
regular company practices.

     7. For a period of two (2) years from the termination date of this
agreement, Employer shall, at Employer’s expense, provide Employee with the
level of telephone, cellular telephone and paging service provided to Employee
by or through Employer at all locations prior to the date of this Agreement.

     8. Intentionally blank

     9. Employer hereby agrees to indemnify and defend Employee, at Employer’s
expense, against any existing or future lawsuits or other liabilities related to
the company or its activities concerning matters which occurred or are alleged
to have occurred during, or arose out of, Employee’s service as an officer or
employee of Employer prior to the date of this Agreement and any such matters
which may occur or be alleged to occur during the term of this Agreement.

     10. As of the Termination Date of this Agreement, Employer shall cause all
existing and any future stock options granted to Employee by Employer, which
have not then vested to immediately become fully vested at the Termination Date.

     11. Intentionally blank

     12. This Agreement is on a month by month basis. This Agreement may be
terminated upon the giving of 30 days prior written notice by either party. The
date of termination of this agreement shall be referred to as the “Termination
Date”.

     13. Employer’s obligations pursuant to Sections 4, 5 and 6 of this
Agreement shall cease as of the Termination Date if the cause of termination is
material breach by Employee or termination by notice as described in paragraph
12, but subject to applicable COBRA rights of Employee with respect to Section 5
benefits. Employer’s obligations under Sections 7 through 11, inclusive, of this
Agreement shall survive the Termination Date regardless of the cause of
termination.

     14. Intentionally left blank.

     15. Any disputes between the parties to this Agreement shall be resolved by
binding arbitration before a single arbitrator appointed by the American
Arbitration Association (“AAA”)

2



--------------------------------------------------------------------------------



 



pursuant to the AAA rules applicable to arbitration of commercial disputes over
employment agreements. The award of the arbitrator shall be final and judgment
may be entered upon it. The award of the arbitrator may, at the discretion of
the arbitrator, include an award of attorney fees and costs to the prevailing
party.

     16. This Agreement constitutes the entire Agreement and understanding among
the parties and supersedes and pre-empts any prior understandings, agreements,
or representations by or among the parties, written or oral, which may have
related to the subject matters hereto in any way.

EMPLOYEE:

     

--------------------------------------------------------------------------------

   
JOHN K. LA RUE
   

EMPLOYER:

PAC-WEST TELECOMM, INC, a
California corporation

         
By:
       

 

--------------------------------------------------------------------------------

   

         
Title:
       

 

--------------------------------------------------------------------------------

   

3